Title: From Thomas Jefferson to Charles Homassel, 13 November 1793
From: Jefferson, Thomas
To: Homassel, Charles



Sir
Germantown Nov. 13. 1793.

Mr. Derieux, my neighbor in Virginia, having received information that some goods were sent for him from France to this port, authorized Mr. Vaughan to receive and sell them. He afterwards learnt they had been sent to you, and now understands they were sold by you. It is very
 
important to him to receive the money, but more pressingly so to know the clear amount of the sales, that he may by that clear amount regulate his engagements. Not knowing to what place Mr. Vaughan retired on the late disorder in Philadelphia, I ask the favor of you to enable me if you can to inform Mr. Derieux of the nett amount of the whole sum which will be coming to him from the sale of the said goods. I am Sir Your very humble servt

Th: Jefferson

